DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/324,606 application filed 02/11/Feb 2019.  Examiner acknowledges the reply filed 07/13/2021, in which claims 8, 12 and 20 were amended. Claim 21 was newly added, and claims 1-7, 11 and 14 are canceled.

Claim Objections
Claims 13, 15, 16, 17 and 18 are objected to because the limitation “the solution for dissolving the color pigments” lacks antecedent basis. Claim 8, upon which claims 13, 15, 16, 17 and 18 depend, recites “one or more solutions for dissolving pigments”; thus, a skilled artisan would not know what specific solution is being referred to by the limitation “the solution for dissolving the color pigments”. For the purpose of examination, the limitation will be interpreted to refer to the previously claimed “one or more solutions for dissolving color pigments”.
Claim 20 is objected to because the limitation “introducing into the skin, through microneedles of the patch, a solution for dissolving color pigments” is objected to for raising an issue of clarity as to whether the “color pigments” recited in this limitation refer to the same color pigments recited in claim 12 (upon which claim 20 depends) or 
Examiner also suggests Applicant more clearly recite what is meant by “removing the color pigments” in claim 8 and “removal of the color pigments” in claim 12, since the claims do not recite where the pigments are removed, how much pigment is removed or whether any pigment remains after being removed. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12, 20, 21 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 and 20, the limitation “positioning a microneedle patch on a tattooed area of the skin, wherein microneedles penetrate into a layer of the tattooed skin” is unclear because (a) it is not known whether the claimed microneedles are part of the microneedle patch or part of a different structure, and (b) it is not known whether the method encompasses the step of penetrating a layer of the tattooed skin with 
For the purpose of examination, the limitation will be interpreted such that the method requires a step of positioning the microneedle patch, which comprises microneedles, on a tattooed area of the skin and using the microneedles of the microneedle patch to penetrate into a layer of the tattooed skin.
Regarding claim 12, the limitation “wherein the one or more microneedle patches are connectable via a connector to a negative pressure generating pump for removal of the color pigments” and “wherein the kit additionally comprises one or more plasters or micro needle patches which are connectable via a connector to the negative pressure generating pump for removal of the color pigments” is unclear because the claimed invention does not clearly set forth from what (or where) the color pigments are to be removed. It is noted that the claimed invention does not mention skin. However, for the purpose of examination and compact prosecution, the limitation will be interpreted such that the color pigments are to be removed from the skin.
Further, regarding claim 21, the limitation “individual microneedles of the patch have different length” is unclear because (a) the invention recited in claim 8, upon which claim 21 depends, does not disclose that the microneedle patch has more than one 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vacit et al (WO 2010051551 A1).
Regarding claim 12, Vacit disclose as a kit comprising: 
one or more microneedle patches (para [44] discloses removal of tattoos through dye delivery using the microneedle device or array; para [177] discloses that the microneedle device or array is used to remove tattoos; para [182] discloses that the microneedle device or array is a patch), wherein individual microneedles of the patch have different lengths (see Vacit at para [130]);
one or more solutions for dissolving color pigments of a tattoo (para [177] discloses delivering bleaching agents to bleach tattoo dye; bleaching agents are known to dissolve color pigments by breaking up chromophore bonds);
wherein the microneedle patches are connectable via a connector to an external negative pressure generating device (see para [192] disclosing that the patch includes passages through which vacuum may be provided; this is understood to mean that the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10, 11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1, hereinafter “Schibilla”), further in view of Hawk Medical Technologies Ltd (WO 2005/020828 A1, hereinafter “Hawk”).
Regarding claims 8 and 21, Vacit discloses a method for removing tattoos from skin (para [0064]), the method comprising: 
positioning a microneedle patch on a tattooed area of the skin, wherein microneedles of the patch penetrate into a layer of the tattooed skin (para [44] discloses removal of tattoos through dye delivery using the microneedle device or array; para [177] discloses that the microneedle device or array is used to remove tattoos; para [182] discloses that the microneedle device or array is a patch);
introducing into the skin, through the microneedles of the patch, a solution for dissolving the color pigments (para [177] discloses delivering bleaching agents to bleach tattoo dye; bleaching agents are known to dissolve color pigments by breaking up chromophore bonds);

It is noted that Vacit does not appear to disclose allowing action of the introduced solution for a period within a range from 15 to 45 minutes.
Schibilla discloses a tattoo removal composition applied to the skin and takes action to remove pigments for a time period of 30 minutes (see paras [0119], [0035]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method in Vacit to allow action of the introduced solution for 15 to 45 minutes based on the teaching in Schibilla of a useful tattoo removal composition being optimal after action of 30 minutes, in order to allow the pigments to optimally wash out (see Schibilla at paras [0119], [0135]).
Further, a skilled artisan would have found it obvious to choose various time periods to allow the action to take place, including 15 to 45 minutes, absent any showing of unexpected results of criticality.
Further, Vacit does not explicitly disclose removing, only by extraction, the color pigments through the microneedles of the patch by means of negative pressure, wherein the microneedle patch is connectable via a connector to an external negative pressure generating device.

Hawk further discloses that the step of removing color pigments occurs “only by extraction through the microneedles of the patch by means of negative pressure”. Although Hawk discloses that a “suitable absorbing pad” may be applied to the skin to “cause pigment residue, at the punctured section, to migrate and to be absorbed into the outer layer of the skin” (see pg. 12, lines 15-18), this step is intended to be carried out after the suction step (Hawk discloses that “after…completion of the suction operation, the treated section of skin can then be bandaged with a suitable absorbing pad”; see pg. 12, lines 13-15). Further, the step of applying the absorbing pad does not appear to constitute “removing the color pigments” since Hawk merely discloses that the pad is applied to the skin to cause pigment residue to migrate to the outer layer of the skin, not be removed entirely. Further still, Hawk discloses in its claim 11 that the “method for removing pigments from a pigmented section of the skin” comprises “a) providing a skin puncturing device which includes an array of one or more needles and a mediating member attached to suction means; b) puncturing the skin at said pigmented section with said needles while said skin puncturing device contains no ink; and c) performing a suction, with said suction means, of the mixture of the pigments with the cellular fluids at said punctured section of the skin.” Since the Hawk reference is assumed to be enabled (see MPEP 2121), it is understood from this claim that the 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit and Schibilla according to the teaching in Hawk, in order to optimally collect the dissolved pigments from the skin (see pgs. 18-20); the suction means would also be useful for capturing other fluids from the skin including debris, unwanted cellular fluid (see pg. 14, line 20 to pg. 15, line 2).
Regarding claim 10, the combination of Vacit, Schibilla and Hawk does not appear to disclose that the microneedles have a length within the range of 200 to 2000 µm.
However, Vacit discloses that to allow an action on tattoo dye by delivering suitable agents, the depth of delivery should be close to the depth of the dye within the skin, e.g., 50 to 1000 μm (see para [177]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to choose microneedles of a sufficient length to penetrate to the depth of the skin where the dye is located, e.g., 50 to 1000 μm, which overlaps the claimed range of 200 to 2000 μm.
Regarding claim 11, Vacit discloses that the microneedle patch has microneedles which are provided with different lengths (see Vacit at para [198]).
Regarding claim 13, Vacit in view of Schibilla and Hawk does not appear to disclose explicitly that the solution for dissolving the color pigments is introduced by manual pressure.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Vacit in view of Schibilla and Hawk by introducing using manual pressure the solution for dissolving the color pigments, in order to variably control the amount of substance to be delivered (see Vacit at para [128]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2005/020828 A1), further in view of Stoop (U.S. Pub. 2006/0258992 A1, hereinafter “Stoop”).
Regarding claim 15, it is noted that Vacit, Schibilla and Hawk does not appear to disclose that the solution for dissolving the color pigments has a pH within a range of from 0.5 to 4.
Stoop discloses a solution for dissolving color pigments in a tattoo removal process, the solution having a pH of less than 7, for example, 1.5 to 4 (para [0009]).
A skilled artisan would have found it obvious at the time of the invention to modify the solution for dissolving the color pigments to have a pH within a range of 0.5 to 4, based on the teaching in Stoop that such a solution would be useful for removing tattoos simply, quickly and safely while preventing the skin from turning red or being irritated (see Stoop at Abstract).

Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2005/020828 A1), further in view of Rejuvi Tattoo Removal Technique Technician’s User Guide (see attached file, publicly available July 2015, hereinafter “Rejuvi”).
Regarding claims 9, 17 and 18, it is noted that the combination of Vacit and Schibilla does not appear to disclose that the solution for dissolving the color pigments has a pH within a range of from 10 to 14, and has a base selected from the group consisting of: calcium hydroxide, sodium hydroxide, potassium hydroxide, barium hydroxide, amines, for example ethylenediamine or butylamines (as per claim 18).
Rejuvi discloses a tattoo removing solution, under the name Rejuvi Tattoo Remover, in which the solution contains a base of amines (i.e., triethanolamine; see pg. 5, lines 1-5; while the document refers to a “Rajiv Tattoo Remover”, this is understood to be a typographical error). A skilled artisan would have known at the time of the invention that the Rejuvi Tattoo Remover has a pH of 10-14 (see Applicant’s specification at pg. 4, line 34 to pg. 5, line 5).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit and Schibilla, according to the teaching in Rejuvi, in order to provide a known and expectedly effective solution for tattoo removal.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2005/020828 A1), further in view of Bunting et al (U.S. Pub. 2013/0123746 A1, hereinafter “Bunting”).
Regarding claim 16, it is noted that Vacit in view of Schibilla and Hawk does not appear to disclose that the solution for dissolving the color pigments comprises lactic acid.
Bunting discloses a tattoo removing solution comprising lactic acid para [0030]).
A skilled artisan would have found it obvious at the time of the invention to modify the solution for dissolving the color pigments to comprise lactic acid, based on the teaching that such an acid is useful for tattoo removal and would have been known to be weak enough not to harm the skin.
Regarding claim 19, Vacit in view of Schibilla, Hawk and Bunting does not appear to disclose the specific concentration range of lactic acid of 5 to 45% by volume. Bunting, however, discloses that lactic acid may be present in a range of 5-60% w/w. Thus, it is clear from the teaching in Bunting that the lactic acid may be introduced at a variety of concentrations by volume.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit, Schibilla, Hawk and Bunting to provide a concentration range of lactic acid of 5 to 45% by volume in order to adjust the pH of the solution. Further, a skilled artisan would have found it obvious to choose various concentrations absent any showing of unexpected results of criticality or a problem to be solved by choosing the specifically claimed range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2005/020828 A1), further in view of Rodan et al (U.S. Pat. 9,144,434 B1, hereinafter “Rodan”).
Regarding claim 20, it is noted that Vacit in view of Schibilla and Hawk discloses the method recited in claim 20, corresponding to claim 12, but does not appear to disclose the kit comprising instructions for carrying out the method.
However, Rodan discloses a method and composition for treating skin which comprises instructions for its use (see col. 1, lines 42-45).
A skilled artisan would have found it obvious at the time of the invention to modify the kit to include instructions according to the method, amount to instructions for the use of the kit, in order to assist a user in carrying out the method. 

Response to Arguments
Applicant's arguments filed 07/13/2021 (hereinafter “Remarks”) have been fully considered. New claim objections and rejections under 35 U.S.C. 112 have been applied based on the amendments.
Turning to Applicant’s argument against the 35 U.S.C. 102 rejection over Vacit (Remarks, pgs. 4-5), Applicant argued that “the subject matter of claim 12 refers to a kit with microneedle patches or plaster to be connected or connectable to an negative pressure generating pump for removal of color pigments.” (pg. 4). However, Examiner notes that claim 12 does not positively recite the structure of a negative pressure generating pump for removal of color pigments, merely that the kit, which comprises 
Even so, as noted in the above rejection, Vacit discloses in para [192] that the patch includes passages through which vacuum may be provided; this is understood to mean that the patch is able to be connected to an external negative pressure generating device via a connector; see also paras [182], [192], [209] describing how the patch may be connected to a pump. Based on this disclosure, a skilled artisan would recognize that Vacit contains the structure necessary to carry out the intended use of connection, via a connector, to a negative pressure generating pump for removal of the color pigments.
Turning to Applicant’s argument against the 35 U.S.C. 103 rejection over Vacit in view of Schibilla and Hawk (Remarks, pg. 5), Applicant argued that Hawk “discloses the suction of skin pigments as an additional step to the claimed method rather than an alternative.” Applicant argued that the method disclosed in Hawk “requires bandaging the punctured skin with a pad to allow pigments to migrate from their location toward the outer layer of the skin” and “suction is only described as an additional step.” Thus, Hawk is “teaching away from a method for tattoo removal using only extraction through microneedles by means of negative pressure for color pigments removal.” (pg. 5).

In this reference, Hawk discloses a tattoo removal system in which a mediating system comprising a vacuum source is attached to a microneedle array 11 (Fig. 3), and the system carries out a suction step to collect the mixture of pigments at the punctured section (pg. 4, lines 18-21) in order to remove the pigments from the skin (pg. 10, lines 3-5 and lines 21-23; pg. 12, lines 9-11). 
Hawk further discloses that the step of removing color pigments occurs “only by extraction through the microneedles of the patch by means of negative pressure”. Although Hawk discloses that a “suitable absorbing pad” may be applied to the skin to “cause pigment residue, at the punctured section, to migrate and to be absorbed into the outer layer of the skin” (see pg. 12, lines 15-18), this step is intended to be carried out after the suction step (Hawk discloses that “after…completion of the suction operation, the treated section of skin can then be bandaged with a suitable absorbing pad”; see pg. 12, lines 13-15). Further, the step of applying the absorbing pad does not appear to constitute “removing the color pigments” since Hawk merely discloses that the pad is applied to the skin to cause pigment residue to migrate to the outer layer of the skin, not be removed entirely. Further still, Hawk discloses in its claim 11 that the “method for removing pigments from a pigmented section of the skin” comprises “a) providing a skin puncturing device which includes an array of one or more needles and a mediating member attached to suction means; b) puncturing the skin at said pigmented section with said needles while said skin puncturing device contains no ink; and c) performing a suction, with said suction means, of the mixture of the pigments with the cellular fluids at said punctured section of the skin.” Since the Hawk reference is assumed to be enabled (see MPEP 2121), it is understood from this claim that the removal of pigments from the pigmented section of the skin would occur by carrying out the step of its claim 11 alone (without any additional steps, even if such steps are recited in dependent claims).
Examiner further notes that the claimed method recites “removing the color pigments only by extraction through the microneedles of the patch by means of negative pressure.” In other words, the claimed invention requires that extraction is the only step by which the color pigments are removed (although the claim does not recite from where, or what, the pigments are removed, for the sake of compact prosecution this limitation is interpreted to mean removal from the skin). 
Thus, even if Hawk disclosed the step of bandaging punctured skin with a pad to allow pigments to migrate from their location toward the outer layer of the skin, this step does not constitute “removing the pigments” (from the skin). The color pigments are still on the skin and are only removed from the skin via the extraction using negative pressure. Further, as noted in the rejection above, the step of applying a bandage is intended to be carried out after the suction step (Hawk discloses that “after…completion of the suction operation, the treated section of skin can then be bandaged with a suitable absorbing pad”; see pg. 12, lines 13-15).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/29/2021